As filed with the Securities and Exchange Commission on December 3, 2007 Registration No. 333 - SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-2678171 (State or other jurisdiction of (I.R.S. Employer incorporation or organization)Identification No.) 307 North Michigan Avenue Chicago, Illinois 60601 (Address of Principal Executive Offices) OLD REPUBLIC INTERNATIONAL CORPORATION EMPLOYEES SAVINGS AND STOCK OWNERSHIP PLAN (Full title of the plan) A. C. Zucaro Old Republic International Corporation 307 North Michigan Avenue Chicago, Illinois 60601 (Name and address of agent for service) (312) 346-8100 (Telephone number, including area code, of agent for service) copy to: William J. Dasso Old Republic International Corporation 307 North Michigan Avenue Chicago, Illinois 60601 CALCULATION OF REGISTRATION FEE TitleofAmountProposed Proposed Amount Securities to be Maximum Maximum of to be RegisteredOffering Aggregate Registration Registered (1) Price Per Offering
